Exhibit 10.5

 

FORWARD PURCHASE AGREEMENT

 

This Forward Purchase Agreement (this “Agreement”) is entered into as of May 19,
2020, by and between B. Riley Principal Merger Corp. II, a Delaware corporation
(the “Company”), and B. Riley Principal Investments, LLC, a Delaware limited
liability company (the “Purchaser”).

 

Recitals

 

WHEREAS, the Company was incorporated for the purpose of effecting a merger,
capital stock exchange, asset acquisition, stock purchase, reorganization or
similar business combination with one or more businesses (a “Business
Combination”);

 

WHEREAS, the Company has filed with the U.S. Securities and Exchange Commission
(the “SEC”) a registration statement on Form S-1 (the “Registration Statement”)
for its initial public offering (“IPO”) of 17,500,000 units (or 20,125,000 units
if the underwriters’ over-allotment option (the “IPO Option”) is exercised in
full) (the “Public Units”) at a price of $10.00 per Public Unit, each Public
Unit comprised of one share of the Company’s Class A common stock, par value
$0.0001 per share (the “Class A Shares,” and the Class A Shares included in the
Public Units, the “Public Shares”), and one-half of one redeemable warrant,
where each whole redeemable warrant is exercisable to purchase one Class A Share
at an exercise price of $11.50 per share (the “Warrants,” and the Warrants
included in the Public Units, the “Public Warrants”);

 

WHEREAS, the Company’s sponsor, B. Riley Principal Sponsor Co. II, LLC, has
agreed to purchase an aggregate of 650,000 units (or 728,750 units if the IPO
Option is exercised in full) at a price of $10.00 per unit in a private
placement that will close simultaneously with the closing of the IPO (the
“Private Placement Units”);

 

WHEREAS, following the closing of the IPO (the “IPO Closing”), the Company will
seek to identify and consummate a Business Combination;

 

WHEREAS, the parties wish to enter into this Agreement, pursuant to which
immediately prior to the closing of the Company’s initial Business Combination
(the “Business Combination Closing”), the Company shall issue and sell to the
Purchaser, and the Purchaser shall purchase from the Company, on a private
placement basis, 2,500,000 units (the “Forward Purchase Units”), comprised of
2,500,000 Class A Shares (the “Forward Purchase Shares”) and 1,250,000 warrants
(the “Forward Purchase Warrants”), on the terms and conditions set forth herein
(the Forward Purchase Shares, the Forward Purchase Warrants underlying the
Forward Purchase Units and the Class A Shares underlying the Forward Purchase
Warrants, the “Forward Purchase Securities”); and

 

WHEREAS, proceeds from the IPO and the sale of the Private Placement Warrants in
an aggregate amount equal to the gross proceeds from the IPO will be deposited
into a trust account for the benefit of the holders of the Public Shares (the
“Trust Account”), as described in the Registration Statement.

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

 

 

 

Agreement

 

1. Sale and Purchase.

 

(a) Forward Purchase Securities.

 

(i) The Company shall issue and sell to the Purchaser, and the Purchaser shall
purchase from the Company, 2,500,000 Forward Purchase Units for a purchase price
of $10.00 per Forward Purchase Unit, or $25,000,000 in the aggregate (the
“Forward Purchase Price”).

 

(ii) Each Forward Purchase Warrant will have the same terms as each Private
Placement Warrant, and will be subject to the terms and conditions of the
Warrant Agreement to be entered into between the Company and Continental Stock
Transfer & Trust Company, as Warrant Agent, in connection with the IPO (the
“Warrant Agreement”). Each Forward Purchase Warrant will entitle the holder
thereof to purchase one Class A Share at a price of $11.50 per share, subject to
adjustment as described in the Warrant Agreement, and only whole Forward
Purchase Warrants will be exercisable. The Forward Purchase Warrants will become
exercisable on the later of 30 days after the Business Combination Closing and
12 months from the IPO Closing, and will expire five years after the Business
Combination Closing or earlier upon the liquidation of the Company, as described
in the Warrant Agreement. The Forward Purchase Warrants will be non-redeemable
and exercisable on a cashless basis so long as they are held by the Purchaser or
its Permitted Transferees (as defined below). For so long as the Forward
Purchase Warrants are held by the Purchaser or its Permitted Transferees, the
Forward Purchase Warrants will not be exercisable more than five years from the
effective date of the Registration Statement in accordance with FINRA Rule
5110(f)(2)(G)(i). If the Forward Purchase Warrants are held by Persons (as
defined below) other than the Purchaser or its Permitted Transferees, the
Forward Purchase Warrants will have the same terms as the Public Warrants, as
set forth in the Warrant Agreement.

 

(iii) The Company shall require the Purchaser to purchase the Forward Purchase
Units by delivering notice to the Purchaser, at least five (5) Business Days
before the Business Combination Closing, specifying the date of the Business
Combination Closing and instructions for wiring the Forward Purchase Price. The
closing of the sale of Forward Purchase Units (the “Forward Closing”) shall be
held on the same date and immediately prior to the Business Combination Closing
(such date being referred to as the “Forward Closing Date”). At least one (1)
Business Day prior to the Forward Closing Date, the Purchaser shall deliver to
the Company, to be held in escrow until the Forward Closing, the Forward
Purchase Price for the Forward Purchase Securities by wire transfer of U.S.
dollars in immediately available funds to the account specified by the Company
in such notice. Immediately prior to the Forward Closing on the Forward Closing
Date, (A) the Forward Purchase Price shall be released from escrow automatically
and without further action by the Company or the Purchaser, and (B) upon such
release, the Company shall issue the Forward Purchase Units to the Purchaser in
book-entry form, free and clear of any liens or other restrictions whatsoever
(other than those arising under state or federal securities laws), registered in
the name of the Purchaser (or its nominee in accordance with its delivery
instructions), or to a custodian designated by the Purchaser, as applicable. In
the event the Business Combination Closing does not occur on the date scheduled
for closing, the Forward Closing shall not occur and the Company shall promptly
(but not later than one (1) Business Day thereafter) return the Forward Purchase
Price to the Purchaser. For purposes of this Agreement, “Business Day” means any
day, other than a Saturday or a Sunday, that is neither a legal holiday nor a
day on which banking institutions are generally authorized or required by law or
regulation to close in the City of New York, New York.

 

2

 

 

(b) Legends. Each register and book entry for the Forward Purchase Securities
shall contain a notation, and each certificate (if any) evidencing the Forward
Purchase Securities shall be stamped or otherwise imprinted with a legend, in
substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS. THE
SALE, PLEDGE, HYPOTHECATION, OR TRANSFER OF THE SECURITIES REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN FORWARD PURCHASE AGREEMENT
BY AND BETWEEN THE HOLDER AND THE COMPANY. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.”

 

2. Representations and Warranties of the Purchaser. The Purchaser represents and
warrants to the Company as follows, as of the date hereof:

 

(a) Organization and Power. The Purchaser is duly organized, validly existing,
and in good standing under the laws of the jurisdiction of its formation and has
all requisite power and authority to carry on its business as presently
conducted and as proposed to be conducted.

 

(b) Authorization. The Purchaser has full power and authority to enter into this
Agreement. This Agreement, when executed and delivered by the Purchaser, will
constitute the valid and legally binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, except (a) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and any other laws of general application affecting
enforcement of creditors’ rights generally, (b) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, or (c) to the extent the indemnification provisions contained in the
Registration Rights (as defined below) may be limited by applicable federal or
state securities laws.

 

(c) Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement.

 

3

 

 

(d) Compliance with Other Instruments. The execution, delivery and performance
by the Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated by this Agreement will not result in any violation or
default (i) of any provisions of its organizational documents, (ii) of any
instrument, judgment, order, writ or decree to which it is a party or by which
it is bound, (iii) under any note, indenture or mortgage to which it is a party
or by which it is bound, (iv) under any lease, agreement, contract or purchase
order to which it is a party or by which it is bound or (v) of any provision of
federal or state statute, rule or regulation applicable to the Purchaser, in
each case (other than clause (i)), which would have a material adverse effect on
the Purchaser or its ability to consummate the transactions contemplated by this
Agreement.

 

(e) Purchase Entirely for Own Account. This Agreement is made with the Purchaser
in reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
Forward Purchase Securities to be acquired by the Purchaser will be acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof in violation of
any state or federal securities laws, and that the Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of law. By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Forward Purchase Securities. For purposes of this Agreement, “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity or any
government or any department or agency thereof.

 

(f) Disclosure of Information. The Purchaser has had an opportunity to discuss
the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Forward Purchase Securities, as well as the
terms of the Company’s proposed IPO, with the Company’s management.

 

(g) Restricted Securities. The Purchaser understands that the offer and sale of
the Forward Purchase Securities to the Purchaser has not been, and will not be,
registered under the Securities Act, by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Purchaser’s representations as expressed herein. The Purchaser understands that
the Forward Purchase Securities are “restricted securities” under applicable
U.S. federal and state securities laws and that, pursuant to these laws, the
Purchaser must hold the Forward Purchase Securities indefinitely unless they are
registered with the SEC and qualified by state authorities, or an exemption from
such registration and qualification requirements is available. The Purchaser
acknowledges that the Company has no obligation to register or qualify the
Forward Purchase Securities, or any Class A Shares into which the Forward
Purchase Securities may be converted into or exercised for, for resale, except
for the Registration Rights. The Purchaser further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the Forward Purchase Securities, and on
requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy. The Purchaser acknowledges that the Company filed the Registration
Statement for its proposed IPO. The Purchaser understands that the offering of
the Forward Purchase Securities is not, and is not intended to be, part of the
IPO, and that the Purchaser will not be able to rely on the protection of
Section 11 of the Securities Act with respect to such Forward Purchase
Securities.

 

4

 

 

(h) No Public Market. The Purchaser understands that no public market now exists
for the Forward Purchase Securities, and that the Company has made no assurances
that a public market will ever exist for the Forward Purchase Securities.

 

(i) High Degree of Risk. The Purchaser understands that its agreement to
purchase the Forward Purchase Securities involves a high degree of risk which
could cause the Purchaser to lose all or part of its investment.

 

(j) Accredited Investor. The Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

 

(k) No General Solicitation. Neither the Purchaser, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including, through a broker or finder (i) engaged in any general
solicitation, or (ii) published any advertisement in connection with the offer
and sale of the Forward Purchase Securities.

 

(l) Residence. The Purchaser’s principal place of business is the office or
offices located at the address of the Purchaser set forth on the signature page
hereof.

 

(m) Non-Public Information. The Purchaser acknowledges its obligations under
applicable securities laws with respect to the treatment of non-public
information relating to the Company.

 

(n) Adequacy of Financing. At the time of the Forward Closing, the Purchaser
will have available to it sufficient funds to satisfy its obligations under this
Agreement.

 

(o) No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 2 and in any
certificate or agreement delivered pursuant hereto, none of the Purchaser nor
any person acting on behalf of the Purchaser nor any of the Purchaser’s
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and this offering, and the Purchaser Parties disclaim any such
representation or warranty. Except for the specific representations and
warranties expressly made by the Company in Section 3 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Purchaser Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Company, any person on behalf of the
Company or any of the Company’s affiliates (collectively, the “Company
Parties”).

 

3. Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser as follows:

 

(a) Incorporation and Corporate Power. The Company is corporation duly
incorporated and validly existing and in good standing as a corporation under
the laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted. The Company has no subsidiaries.

 

5

 

 

(b) Capitalization. On the date hereof, the authorized share capital of the
Company consists of:

 

(i) 100,000,000 Class A Shares, none of which are issued and outstanding.

 

(ii) 25,000,000 shares of the Company’s Class B common stock, par value $0.0001
per shares (the “Class B Shares”), 5,031,250 of which are issued and outstanding
and held by the Sponsor. All of the outstanding Class B Shares have been duly
authorized, are fully paid and nonassessable and were issued in compliance with
all applicable federal and state securities laws.

 

(iii) 1,000,000 preferred shares, none of which are issued and outstanding.

 

(c) Authorization. All corporate action required to be taken by the Company’s
Board of Directors and stockholders in order to authorize the Company to enter
into this Agreement, and to issue the Forward Purchase Securities at the Forward
Closing, and the securities issuable upon exercise of the Forward Purchase
Warrants, has been taken or will be taken prior to the Forward Closing. All
action on the part of the stockholders, directors and officers of the Company
necessary for the execution and delivery of this Agreement, the performance of
all obligations of the Company under this Agreement to be performed as of the
Forward Closing, and the issuance and delivery of the Forward Purchase
Securities and the securities issuable upon exercise of the Forward Purchase
Warrants has been taken or will be taken prior to the Forward Closing. This
Agreement, when executed and delivered by the Company, shall constitute the
valid and legally binding obligation of the Company, enforceable against the
Company in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Registration Rights may be limited by applicable federal or state securities
laws.

 

(d) Valid Issuance of Securities. The Forward Purchase Securities, when issued,
sold and delivered in accordance with the terms and for the consideration set
forth in this Agreement, and the securities issuable upon exercise of the
Forward Purchase Warrants, when issued in accordance with the terms of the
Forward Purchase Warrants and this Agreement, will be validly issued, fully paid
and nonassessable, as applicable, and free of all preemptive or similar rights,
taxes, liens, encumbrances and charges with respect to the issue thereof and
restrictions on transfer other than restrictions on transfer specified under
this Agreement, applicable state and federal securities laws and liens or
encumbrances created by or imposed by the Purchaser. Assuming the accuracy of
the representations of the Purchaser in this Agreement and subject to the
filings described in Section 3(e) below, the Forward Purchase Securities will be
issued in compliance with all applicable federal and state securities laws.

 

6

 

 

(e) Governmental Consents and Filings. Assuming the accuracy of the
representations and warranties made by the Purchaser in this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings pursuant to Regulation D of the Securities Act, and applicable state
securities laws, if any, and pursuant to the Registration Rights.

 

(f) Compliance with Other Instruments. The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in any violation or default (i) of any provisions of
the Company’s certificate of incorporation, as it may be amended from time to
time (the “Charter”), bylaws or other governing documents of the Company, (ii)
of any instrument, judgment, order, writ or decree to which the Company is a
party or by which it is bound, (iii) under any note, indenture or mortgage to
which the Company is a party or by which it is bound, (iv) under any lease,
agreement, contract or purchase order to which the Company is a party or by
which it is bound or (v) of any provision of federal or state statute, rule or
regulation applicable to the Company, in each case (other than clause (i)) which
would have a material adverse effect on the Company or its ability to consummate
the transactions contemplated by this Agreement.

 

(g) Operations. As of the date hereof, the Company has not conducted, and prior
to the IPO Closing the Company will not conduct, any operations other than
organizational activities and activities in connection with offerings of its
securities.

 

(h) No General Solicitation. Neither the Company, nor any of its officers,
directors, employees, agents or stockholders has either directly or indirectly,
including, through a broker or finder (i) engaged in any general solicitation,
or (ii) published any advertisement in connection with the offer and sale of the
Forward Purchase Securities.

 

(i) No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 3 and in any
certificate or agreement delivered pursuant hereto, none of the Company Parties
has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the Company, this offering, the
proposed IPO or a potential Business Combination, and the Company Parties
disclaim any such representation or warranty. Except for the specific
representations and warranties expressly made by the Purchaser in Section 2 of
this Agreement and in any certificate or agreement delivered pursuant hereto,
the Company Parties specifically disclaim that they are relying upon any other
representations or warranties that may have been made by the Purchaser Parties.

 

4. Registration Rights; Transfer

 

(a) Registration Rights. The Purchaser shall be granted registration rights by
the Company with respect to the Forward Purchase Securities pursuant to a
registration rights agreement to be entered into with the Company, a form of
which has been filed with the registration statement relating to the Company’s
IPO (the “Registration Rights”), including limitations on those rights pursuant
to Section 3.6 of the registration rights agreement for so long as the Forward
Purchase Securities are held by the Purchaser or its Permitted Transferees in
accordance with FINRA Rule 5110(f)(2)(G).

 

7

 

 

(b) Transfer. This Agreement and all of the Purchaser’s rights and obligations
hereunder (including the Purchaser’s obligation to purchase the Forward Purchase
Securities) may be transferred or assigned, at any time and from time to time,
in whole or in part, to one or more third parties (each such transferee, a
“Transferee”). Upon any such assignment:

 

(i) the applicable Transferee shall execute a signature page to this Agreement,
substantially in the form of the Purchaser’s signature page hereto (the “Joinder
Agreement”), which shall reflect the number of Forward Purchase Units to be
purchased by such Transferee (the “Transferee Securities”), and, upon such
execution, such Transferee shall have all the same rights and obligations of the
Purchaser hereunder with respect to the Transferee Securities, and references
herein to the “Purchaser” shall be deemed to refer to and include any such
Transferee with respect to such Transferee and to its Transferee Securities;
provided, that any representations, warranties, covenants and agreements of the
Purchaser and any such Transferee shall be several and not joint and shall be
made as to the Purchaser or any such Transferee, as applicable, as to itself
only; and

 

(ii) upon a Transferee’s execution and delivery of a Joinder Agreement, the
number of Forward Purchase Units to be purchased by the Purchaser hereunder
shall be reduced by the total number of Forward Purchase Units to be purchased
by the applicable Transferee pursuant to the applicable Joinder Agreement, which
reduction shall be evidenced by the Purchaser and the Company amending Schedule
A to this Agreement to reflect each transfer and updating the “Number of Forward
Purchase Units” and “Aggregate Purchase Price for Forward Purchase Securities”
on the Purchaser’s signature page hereto to reflect such reduced number of
Forward Purchase Securities, and the Purchaser shall be fully and
unconditionally released from its obligation to purchase such Transferee
Securities hereunder. For the avoidance of doubt, this Agreement need not be
amended and restated in its entirety, but only Schedule A and the Purchaser’s
signature page hereto need be so amended and updated and executed by each of the
Purchaser and the Company upon the occurrence of any such transfer of Transferee
Securities.

 

8

 

 

5. Additional Agreements, Acknowledgements and Waivers of the Purchaser.

 

(a) Lock-up; Transfer Restrictions. The Purchaser agrees that it shall not
Transfer any Forward Purchase Units (or the underlying Class A Shares and
Warrants, including the Class A Shares issued or issuable upon the exercise of
any such warrants) until the later of the conclusion of the lock up period
required by FINRA Rule 5110(g)(1) or 30 days after the completion of the initial
Business Combination, except that Transfers of the Forward Purchase Securities
are permitted within the 180-day period following the effective date of the
Registration Statement in compliance with FINRA Rule 5110(g)(2) and thereafter
to Permitted Transferees (any such transferees, the “Permitted Transferees”):
(A) to the Company’s officers or directors, any affiliates or family members of
any of the Company’s officers or directors, any members of the Purchaser, or any
affiliates of the Purchaser; (B) in the case of an individual, by gift to a
member of the individual’s immediate family, to a trust, the beneficiary of
which is a member of individual’s immediate family or an affiliate of such
person, or to a charitable organization; (C) in the case of an individual, by
virtue of laws of descent and distribution upon death of the individual; (D) in
the case of an individual, pursuant to a qualified domestic relations order; (E)
by private sales or transfers made in connection with the consummation of a
Business Combination at prices no greater than the price at which the securities
were originally purchased; (F) in the event of the Company’s liquidation prior
to the completion of a Business Combination; (G) in the event of the Company’s
liquidation, merger, capital stock exchange, reorganization or other similar
transaction which results in all of the Company’s stockholders having the right
to exchange their Class A Shares for cash, securities or other property
subsequent to the completion of a Business Combination; (H) as a distribution to
limited partners, members or stockholders of the Purchaser; (I) to the
Purchaser’s affiliates, to any investment fund or other entity controlled or
managed by the Purchaser or any of its affiliates, or to any investment manager
or investment advisor of the Purchaser or an affiliate of any such investment
manager or investment advisor; (J) to a nominee or custodian of a person or
entity to whom a disposition or transfer would be permissible under clauses (A)
through (I) above; (K) to the Purchaser or any Transferee hereunder; (L) by
virtue of the laws of the Purchaser’s jurisdiction of formation or its
organizational documents upon dissolution of the Purchaser; and (M) pursuant to
an order of a court or regulatory agency; provided, however, that in the case of
clauses (A) through (E) and (H) through (L), these Permitted Transferees must
enter into a written agreement agreeing to be bound by these transfer
restrictions. “Transfer” shall mean the (x) sale or assignment of, offer to
sell, contract or agreement to sell, hypothecation, pledge, grant of any option
to purchase or otherwise dispose of or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position (within
the meaning of Section 16 of the Exchange Act, and the rules and regulations of
the SEC promulgated thereunder) with respect to, any of the Forward Purchase
Securities (excluding any pledges in the ordinary course of business for bona
fide financing purposes or as part of prime brokerage arrangements), (y) entry
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any of the Forward
Purchase Securities, whether any such transaction is to be settled by delivery
of such Forward Purchase Securities, in cash or otherwise, or (z) public
announcement of any intention to effect any transaction specified in clause (x)
or (y).

 

(b) Trust Account.

 

(i) The Purchaser hereby acknowledges that it is aware that the Company will
establish the Trust Account for the benefit of its public stockholders upon the
IPO Closing. The Purchaser, for itself and its affiliates, hereby agrees that it
has no right, title, interest or claim of any kind in or to any monies held in
the Trust Account, or any other asset of the Company as a result of any
liquidation of the Company, except for redemption and liquidation rights, if
any, the Purchaser may have in respect of any Public Shares held by it.

 

(ii) The Purchaser hereby agrees that it shall have no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future, except for
redemption and liquidation rights, if any, the Purchaser may have in respect of
any Public Shares held by it. In the event the Purchaser has any Claim against
the Company under this Agreement, the Purchaser shall pursue such Claim solely
against the Company and its assets outside the Trust Account and not against the
property or any monies in the Trust Account, except for redemption and
liquidation rights, if any, the Purchaser may have in respect of any Public
Shares held by it.

 

9

 

 

(c) No Short Sales. The Purchaser hereby agrees that neither it, nor any person
or entity acting on its behalf or pursuant to any understanding with it, will
engage in any Short Sales with respect to securities of the Company prior to the
Business Combination Closing. For purposes of this Section, “Short Sales” shall
include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act and all types of direct
and indirect stock pledges (other than pledges in the ordinary course of
business as part of prime brokerage arrangements), forward sale contracts,
options, puts, calls, swaps and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.

 

6. NYSE Listing. The Company will use commercially reasonable efforts to effect
and maintain the listing of the Class A Shares and Public Warrants on the New
York Stock Exchange (“NYSE”) (or another national securities exchange).

 

7. Forward Closing Conditions.

 

(a) The obligation of the Purchaser to purchase the Forward Purchase Securities
at the Forward Closing under this Agreement shall be subject to the fulfillment,
at or prior to the Forward Closing of each of the following conditions, any of
which, to the extent permitted by applicable laws, may be waived by the
Purchaser:

 

(i) The Business Combination shall be consummated substantially concurrently
with, and immediately following, the purchase of the Forward Purchase
Securities;

 

(ii) The Company shall have delivered to the Purchaser a certificate evidencing
the Company’s good standing as a Delaware corporation, as of a date within ten
(10) Business Days of the Forward Closing;

 

(iii) The representations and warranties of the Company set forth in Section 3
of this Agreement shall have been true and correct as of the date hereof and
shall be true and correct as of the Forward Closing Date, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date (other than any such representation or warranty that is made
by its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement;

 

(iv) The Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Forward Closing; and

 

(v) No order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the purchase by
the Purchaser of the Forward Purchase Securities.

 

10

 

 

(b) The obligation of the Company to sell the Forward Purchase Securities at the
Forward Closing under this Agreement shall be subject to the fulfillment, at or
prior to the Forward Closing of each of the following conditions, any of which,
to the extent permitted by applicable laws, may be waived by the Company:

 

(i) The Business Combination shall be consummated substantially concurrently
with, and immediately following, the purchase of Forward Purchase Securities;

 

(ii) The representations and warranties of the Purchaser set forth in Section 2
of this Agreement shall have been true and correct as of the date hereof and
shall be true and correct as of the Forward Closing Date, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date (other than any such representation or warranty that is made
by its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Purchaser or its ability to consummate the
transactions contemplated by this Agreement;

 

(iii) The Purchaser shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to the Forward Closing; and

 

(iv) No order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the purchase by
the Purchaser of the Forward Purchase Securities.

 

8. Termination. This Agreement may be terminated at any time prior to the
Forward Closing:

 

(a) by mutual written consent of the Company and the Purchaser;

 

(b) automatically

 

(i) if the IPO is not consummated on or prior to twelve months from the date of
this Agreement; or

 

(ii) if the Business Combination is not consummated within 18 months from the
closing of the IPO, or such later date as may be approved by the Company’s
shareholders.

 

In the event of any termination of this Agreement pursuant to this Section 8,
the FPS Purchase Price (and interest thereon, if any), if previously paid, and
all Purchaser’s funds paid in connection herewith shall be promptly returned to
the Purchaser, and thereafter this Agreement shall forthwith become null and
void and have no effect, without any liability on the part of the Purchaser or
the Company and their respective directors, officers, employees, partners,
managers, members, or stockholders and all rights and obligations of each party
shall cease; provided, however, that nothing contained in this Section 8 shall
relieve either party from liabilities or damages arising out of any fraud or
willful breach by such party of any of its representations, warranties,
covenants or agreements contained in this Agreement.

 

11

 

 

9. General Provisions.

 

(a) Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (a) personal delivery to the party to be notified,
(b) when sent, if sent by electronic mail or facsimile (if any) during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next Business Day, (c) five (5) Business Days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one (1) Business Day after deposit with a nationally
recognized overnight courier, freight prepaid, specifying next Business Day
delivery, with written verification of receipt. All communications sent to the
Company shall be sent to: B. Riley Principal Merger Corp. II, 299 Park Avenue,
21st Floor, New York, New York 10171, Attn: Daniel Shribman, Chief Executive
Officer and Chief Financial Officer, email: dshribman@brileyfin.com, with a copy
to the Company’s counsel at: Winston & Strawn LLP, 200 Park Avenue, New York,
New York 10166, Attn: Joel L. Rubinstein, Esq., email: jrubinstein@winston.com,
fax: (212) 294-4700.

 

All communications to the Purchaser shall be sent to the Purchaser’s address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 8(a).

 

(b) No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. The Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Purchaser or any of its officers, employees or representatives is
responsible. The Company agrees to indemnify and hold harmless the Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

 

(c) Survival of Representations and Warranties. All of the representations and
warranties contained herein shall survive the Forward Closing.

 

(d) Entire Agreement. This Agreement, together with any documents, instruments
and writings that are delivered pursuant hereto or referenced herein,
constitutes the entire agreement and understanding of the parties hereto in
respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

12

 

 

(e) Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

(f) Assignments. Except as otherwise specifically provided herein, no party
hereto may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other party.

 

(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

 

(h) Headings. The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

 

(i) Governing Law. This Agreement, the entire relationship of the parties
hereto, and any dispute between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

 

(j) Jurisdiction. The parties (i) hereby irrevocably and unconditionally submit
to the jurisdiction of the state courts of New York and to the jurisdiction of
the United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (b) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in state courts of New York
or the United States District Court for the Southern District of New York, and
(c) hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.

 

(k) Waiver of Jury Trial. The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

 

(l) Amendments. This Agreement may not be amended, modified or waived as to any
particular provision except with the prior written consent of the Company and
the Purchaser.

 

(m) Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party hereto or to any circumstance, is
adjudged by a governmental authority, arbitrator, or mediator not to be
enforceable in accordance with its terms, the parties hereto agree that the
governmental authority, arbitrator, or mediator making such determination will
have the power to modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

13

 

 

(n) Expenses. Each of the Company and the Purchaser will bear its own costs and
expenses incurred in connection with the preparation, execution and performance
of this Agreement and the consummation of the transactions contemplated hereby,
including all fees and expenses of agents, representatives, financial advisors,
legal counsel and accountants. The Company shall be responsible for the fees of
its transfer agent; stamp taxes and all of The Depository Trust Company’s fees
associated with the issuance of the Securities and the securities issuable upon
conversion or exercise of the Forward Purchase Securities.

 

(o) Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

 

(p) Waiver. No waiver by any party hereto of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.

 

(q) Specific Performance. The Purchaser agrees that irreparable damage may occur
in the event any provision of this Agreement was not performed by the Purchaser
in accordance with the terms hereof and that the Company shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or equity.

 

[Signature Page Follows]

 

14

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

PURCHASER

 

B. RILEY PRINCIPAL INVESTMENTS, LLC

 

By: /s/ Kenneth Young   Name:  Kenneth Young   Title: Chief Executive Officer  

 

Address for Notices:    1300 North 17th Street, Suite 1300     Arlington, VA
22209   E-mail: kyoung@brileyfin.com  

 

COMPANY

 

B. RILEY PRINCIPAL MERGER CORP. II

 

By: /s/ Daniel Shribman   Name:  Daniel Shribman   Title: Chief Executive and
Chief Financial Officer  

 

[Signature Page to Forward Purchase Agreement]

 

 

 

 

TO BE EXECUTED UPON ANY ASSIGNMENT AND/OR REVISION IN ACCORDANCE WITH THIS
AGREEMENT TO “NUMBER OF FORWARD PURCHASE UNITS” AND “AGGREGATE PURCHASE PRICE
FOR FORWARD PURCHASE SECURITIES” SET FORTH BELOW

 

Number of Forward Purchase Units:   2,500,000         Aggregate Purchase Price
for Forward Purchase Securities:  $25,000,000 

 

Number of Forward Purchase Units and Aggregate Purchase Price for Forward
Purchase Securities as of             , 202[        ], accepted and agreed to as
of this           day of           , 202[        ].

 

  [__________]         By:                                 Name:      Title:    
      B. RILEY PRINCIPAL MERGER CORP. II       By:     Name:     Title:  

 

 

 

 

SCHEDULE A

SCHEDULE OF TRANSFERS OF FORWARD PURCHASE SECURITIES

 

The following transfers of a portion of the original number of Forward Purchase
Units have been made:

 

Date of Transfer   Transferee   Number of
Forward Purchase Units
Transferred     Purchaser Revised
Forward Purchase Units Amount                                      

 

A-1

 

 

TO BE EXECUTED UPON ANY ASSIGNMENT OR FINAL DETERMINATION OF FORWARD PURCHASE
SECURITIES:

 

Schedule A as of             , 202[            ], accepted and agreed to as of
this              day of             , 202[            ] by:

 

[__________]   B. RILEY PRINCIPAL MERGER CORP. II       By:
                             By:
                                                  Name:     Name:   Title:    
Title:  

 

 

A-2

 

